Citation Nr: 1036176	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis.

2.  Entitlement to service connection for pulmonary fibrosis on a 
direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which, in part, denied service connection for the claimed 
disabilities.

The Veteran testified at an RO hearing in June 2006, and 
testified before the undersigned Veterans Law Judge at a Travel 
Board hearing in October 2008.  Copies of both hearing 
transcripts have been associated with the claims file.

The Board subsequently issued a decision in February 2009 which 
denied entitlement to service connection for the claimed 
disabilities due to exposure to ionizing radiation, and remanded 
the claims for additional development with respect to service 
connection on a direct basis.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

Subsequent to the Board's decision, the Veteran submitted 
additional evidence relating his COPD and pulmonary fibrosis to 
ionizing radiation exposure in service.  Thus, the issue of 
whether new and material evidence has been received to reopen 
claims of service connection for COPD and pulmonary fibrosis due 
to ionizing radiation in service has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.




FINDINGS OF FACT

1.  The Veteran's COPD is not etiologically related to active 
service.

2.  The Veteran's pulmonary fibrosis is not etiologically related 
to active service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  Pulmonary fibrosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a 
letter dated in April 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claims for service connection.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the April 2006 letter that 
addressed all notice elements, including the criteria for 
establishing a disability rating and effective date.  Although 
the notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in August 2008, and again in 
August 2009, after the notice was provided.  For these reasons, 
it is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals for 
Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's private treatment records, VA treatment records, VA 
authorized opinion, and hearing transcripts have been associated 
with the claims file.  A formal finding on the unavailability of 
the Veteran's service treatment records is associated with the 
claims file.  See June 2006 Memorandum.  The Veteran was notified 
that his service treatment records were not available and that he 
should submit copies of those records.  See June 2006 RO letter.  
To date, however, no copies of the Veteran's service treatment 
records have been associated with the claims file.

The Board is mindful that, in a case such as this, where service 
treatment records and service personnel records are unavailable, 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

The Board notes that a VA opinion was obtained with respect to 
the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
opinion obtained in this case is adequate as it is predicated on 
a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's COPD and pulmonary fibrosis with 
supporting rationale.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

As previously discussed, the Veteran's claims for service 
connection for COPD and pulmonary fibrosis due to ionizing 
radiation exposure were previously denied by the Board in 
February 2009.  That decision is final.  38 C.F.R. §20.1100 
(2009).

The Veteran has also argued that his disabilities are the result 
of service, to include exposure to paint fumes in service.  
Therefore, the Board's inquiry will focus on the evidence 
relating to this assertion.

As noted above, the Veteran's service treatment records are not 
available for review.  However, his Form DD-214 indicates that 
his military occupational specialty was automotive repairman.  VA 
treatment records dated July 1999 show diagnoses of COPD and 
pulmonary fibrosis.

The Veteran submitted a letter from Dr. J.K.H., dated February 
2004.  Dr. J.K.H. stated that the Veteran's main lung problem was 
one of diffusion and emphysema, based on prior x-rays, CT scans, 
and pulmonary function tests.  He attributed the Veteran's 
condition to chronic cigarette exposure, painting exposure, 
granulomatous exposure, and radiation exposure.  With respect to 
paint, the Veteran reported that his duties during service 
included spray painting the inside of tanks.  During this 
process, he frequently had to go outside of the tank to get air 
secondary to paint vapors.  Dr. J.K.H believed this exposure had 
an impact on the Veteran's lung diffusion problems, in addition 
to the impact caused by the other exposures.

The Veteran testified  before the RO in June 2006.  He stated 
that he was first diagnosed 10 to 15 years ago.  He treated his 
condition with an inhaler and capsule medication.  The bulk of 
his remaining testimony addressed his radiation claim.

The Veteran testified at a Travel Board hearing in October 2008.  
He stated that he worked in the paint shop during service.  He 
described spray-painting the inside of tanks and breathing in the 
fumes.  He experienced coughing and sinus pain.  He typically 
performed such duties in 8-hour shifts.  He also indicated that 
he started smoking during his time working in the paint shop.  He 
testified that he had experienced continuous problems, such as 
bronchitis and other lung ailments, since his time in the 
military.  He treated his current condition with medication and 
oxygen.

A VA opinion was obtained in March 2009.  The claims file was 
reviewed by the examiner, who confirmed that the Veteran was 
diagnosed with COPD and pulmonary fibrosis.  The examiner noted 
that the Veteran had significant risk factors for these disease, 
specifically cigarette smoking.  The examiner opined that if 
somebody was exposed to intense paint fumes for long periods, it 
could well cause some lung damage.  However, there was no 
evidence in the literature to support that this type of problem 
occurred, and there was no evidence to support it.  Therefore, he 
concluded that it was unlikely that COPD and pulmonary fibrosis 
were related to service, to include exposure to paint fumes in 
service.

Based on the evidence of record, the Board finds that service 
connection for COPD or pulmonary fibrosis.  The Board notes that 
the Veteran is currently diagnosed with both conditions.  
However, the overall weight of the evidence is against a finding 
that either disease is etiologically related to service, to 
include exposure to paint fumes.

There are two medical opinions of record addressing the 
relationship between the Veteran's disabilities and exposure to 
paint fumes.  According to the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.

The Veteran submitted an opinion from Dr. J.K.H, who opined that 
exposure to paint fumes in service had an impact on the Veteran's 
lung diffusion problems, in addition to the impact caused by the 
other exposures.  However, the probative value of this opinion is 
limited because no rationale was given to support the conclusion 
reached.  The failure of the physician to provide a basis for 
his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

In contrast, the opinion of the VA examiner that the claimed 
disabilities are not related to exposure to paint fumes in 
service is supported by an accompanying rationale.  Specifically, 
there was no evidence in the medical literature, or specific 
evidence in the claims file, to support such a link.  Therefore, 
the Board finds this opinion to be of greater probative value in 
determining whether a relationship exists between the Veteran's 
current COPD or pulmonary fibrosis and service.

The Board has also considered the statements and testimony given 
by the Veteran in support of his claim.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
principles enunciated therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report 
observable symptoms relating to his COPD and pulmonary fibrosis, 
he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his lung disorders and in-
service exposure to paint fumes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and the 
Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did not 
have diagnoses of, or seek treatment for, COPD or pulmonary 
fibrosis until decades after service, weighs heavily against the 
claim he now makes that he has had problems ever since service.  
The Board is not holding that corroboration is required.  Rather, 
the Board finds his assertions to be less credible than the 
normal contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

Finally, the Board notes that the Veteran testified that he began 
smoking cigarettes in service.  To the extent that the Veteran 
may be attributing his current disabilities to tobacco use in 
service, the Board notes that, for claims received by VA after 
June 9, 1998, a disability will not be considered service-
connected on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a) (2009).

The preponderance of the evidence is against finding that the 
Veteran has COPD or pulmonary fibrosis etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for COPD on a direct basis is denied.

Service connection for pulmonary fibrosis on a direct basis is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


